SMITH, Judge.
In this appeal, Appellant requests a determination by this Court that the special auditor for Bethlehem Township, a First Class Township, appointed by the Court of Common Pleas of Northampton County, is authorized to audit and surcharge any person, whether or not a public official, who contributes to the Township’s financial loss.
The trial court rejected Appellant’s arguments below and determined that the First Class Township Code, Act of June 24, 1931, P.L. 1206, as amended, 53 P.S. §§ 55101-58502, does not provide authority to the auditor in a First Class Township to surcharge persons, causing financing loss to the Township, who do not serve as public officers or agents of the municipality and who do not control its funds, as opposed to the filing of a civil lawsuit. The trial court correctly decided the issue in this appeal. That court’s decision is therefore affirmed, and the well-written opinion of President Judge Alfred T. Williams, Jr., captioned In Re: Bethlehem Township Annual Audit and Financial Report — 1982, 1983 and 1984, — Pa.D. & C. 4th-(Northampton County Misc. Nos. 151-1983, 147-1984, 154-1985, filed April 3, 1990), is hereby adopted.
ORDER
AND NOW, this 9th day of January, 1991, the order of the Court of Common Pleas of Northampton County is hereby affirmed upon the opinion of the Honorable Alfred T. Williams, Jr., filed In Re: Bethlehem Township Annual Audit and Financial Report-1982, 1983 and 1984, —— *170Pa.D. & C. 4th - (Northampton County Misc. Nos. 151-1983, 147-1984, 154-1985, filed April 3, 1990).